DETAILED ACTION
Claims 1-7 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2019 and 5/19/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,012,559. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the instant application is a broader recitation of the limitations of claim 1 of U.S. Patent No. 10,012,559.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakabayashi (US Pat. No. 7,690,262 B2, hereinafter Nakabayashi).

Regarding claim 1, Nakabayashi teaches a sensor device (see Fig. 5 and col. 1, lines 22-63) comprising: a rod member including an axially extending fluid passage (see Fig. 5, resin pipe 30 considered as rod member with fluid passage 16/31a/31b/31), the fluid passage being formed inside the rod member and configured such that fluid flows into the fluid passage (see Fig. 5, resin pipe 30 considered as rod member with fluid passage 16/31a/31b/31 for passage of fluid for sensing sensing); a temperature sensor having a rod shape and thinner than the fluid passage (40/24), the temperature sensor being inserted in the fluid passage with a distal end of the temperature sensor being located inside the fluid passage (see Fig. 5, temperature sensor 40/24 inserted into fluid passage as shown with distal end located within 31), the temperature sensor being configured to detect a temperature of the fluid (see col. 1, lines 22-62); a fixing member configured to fix a proximal end of the temperature sensor (see Fig. 5, end 23 of temperature sensor within fixing member as shown); and a retention member disposed in the rod member and configured to retain the distal end of the temperature sensor (see Fig. 5, retention member 25 placed towards the distal (lower end) rather than the towards the proximal end 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi in view of Stignani (US Pat. No. 4,244,212, hereinafter Stignani).

Regarding claim 2, Nakabayashi above teaches all of the limitations of claim 1.
Furthermore, Nakabayashi teaches a pressure sensor communicating with the fluid passage (see Fig. 5, pressure sensor 20 within fluid passage portion 16), the pressure sensor being configured to detect a pressure of the fluid, wherein the fluid passage is configured such that the fluid flows from the distal end of the temperature sensor toward the proximal end of the temperature sensor (see Fig. 5 and col. 1, lines 22-63, direction of flow indicated and pressure sensing described), and a linear passage (see Fig. 5,linear passages 31, 31a, and 31b), and the retention member is disposed in the linear passage (See Fig. 5, retention member 25 within 31b).
Nakabayashi fails to teach that the fluid passage includes a helically shaped passage disposed upstream of a location in communication with the pressure sensor, and a linear passage continuous to an upstream side of the helically shaped passage.
Stignani teaches a sensor (see Fig. 2, all elements) comprising a fluid passage (see Fig. 2, fluid passage 14) that includes a helically shaped passage disposed upstream of a location in communication with a pressure sensor (See Fig. 2 and 3, helically shaped passage 28 upstream of pressure sensor 31), 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Nakabayashi with the helical passage of Stignani. This would allow for the device to measure pressure ratios and pressure based on nutational frequencies as described by Stignani (see col. 1, lines 26-42).

Regarding claim 3, Nakabayashi as modified by Stignani above teaches all of the limitations of claims 1 and 2.
Furthermore, Nakabayashi teaches that the rod member has a cylindrical shape (see Fig. 5, rod 30 has cylindrical shape as shown).
Nakabayashi as modified by Stignani above fails to specifically teach that the sensor device further comprises an insert having a cylindrical shape whose outer peripheral surface has an helically shaped groove, the insert being configured to be inserted in the rod member so that the helically shaped passage is defined by an inner peripheral surface of the rod member and the helically shaped groove, and the proximal end of the temperature sensor is inserted in the insert so that the insert constitutes the fixing member.
However, Stignani further teaches that the sensor device further comprises an insert having a cylindrical shape whose outer peripheral surface has an helically shaped groove, the insert being configured to be inserted in the rod member so that the helically shaped passage is defined by an inner peripheral surface of the rod member and the helically shaped groove (see Fig. 2 and 3, insert 24 with helical grooves 28), and wherein a temperature sensor is placed into a fixing member (see Fig. 2, temperature sensor 34 within fixing member 10).
Nakabayashi as modified by Stignani above with the helical insert of Stignani. This would allow for the device to measure pressure ratios and pressure based on nutational frequencies as described by Stignani (see col. 1, lines 26-42). Furthermore, as the helical insert of Stignani is placed in the center of the rod member, it would have been further obvious to utilize the insert as the fixing member so as to provide accurate temperature sensor readings for the device.

Regarding claim 4, Nakabayashi as modified by Stignani above teaches all of the limitations of claims 1 and 2.
Furthermore, Nakabayashi teaches that the retention member is disposed to block the linear passage, and a communication hole into which the fluid is allowed to flow is disposed in a side portion of the rod member corresponding to the linear passage downstream of the retention member (see Fig. 5, retention member 25 blocks the linear passage 31b, and a communication hole 31a corresponds to the linear passage 16 downstream of the retention member 25).

Regarding claims 5 and 6, Nakabayashi as modified by Stignani above teaches all of the limitations of claims 1 and 2.
Nakabayashi as modified by Stignani above fails to specifically teach that the retention member includes an upstream retention member that retains the distal end of the temperature sensor and a downstream retention member that retains a portion of the temperature sensor closer to the proximal end than the distal end and blocks the linear passage; wherein the upstream retention member has a cylindrical shape which is inserted in an opening at an axial end of the rod member and in which the 
However, Stignani teaches that the temperature sensor is provided with a retention member for the length of the linear passage (see Fig. 2, temperature sensor 34 has a retention member 10 over the length of the temperature sensor 34 as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to further modify the device of Nakabayashi as modified by Stignani above such that the retention member was able to both retain the temperature sensor and allow fluid flow nearby. This is because securing the temperature sensor would increase the lifetime of the device while providing adjacent fluid flow would be required to provide accurate temperature readings of the fluid flow.

Regarding claim 7, Nakabayashi as modified by Stignani above teaches all of the limitations of claims 1 and 2.
Furthermore, Nakabayashi teaches that a communication hole (31a) into which the fluid is allowed to flow is disposed in a side portion of the rod member (30) corresponding to the linear passage between the upstream portion of the retention member and the downstream portion of the retention member (see Fig. 5, communication hole 31a covers the length of the retention member 25 as shown).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855